Citation Nr: 1541822	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  12-25 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for service connected bilateral hearing loss prior to November 9, 2012.

2.  Whether the reduction of the disability rating for service connected bilateral hearing loss from 10 percent to 0 percent effective March 7, 2014 was proper, to include entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1990. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

By way of brief procedural history, the Veteran submitted his claim for an increased rating in November 30, 2011.  In a March 2012 rating action, the RO denied the Veteran's claim and continued the non-compensable rating for bilateral hearing loss.  The Veteran disagreed with that determination in a July 2012 Notice of Disagreement.  In August 2012, the RO issued a statement of the case, which was followed by the Veteran's submission of a VA Form 9 in September 2012.  In a November 2012 rating action, the RO increased the disability rating for hearing loss from 0 percent to 10 percent, effective November 9, 2012. But see, AB v. Brown, 6 Vet. App. 35 (1993).  Thereafter, in a March 2014 rating action, the RO decreased the Veteran's rating for hearing loss to 0 percent, effective March 7, 2014.  Based on the procedural history outlined above, the appeal has been ongoing since the November 2011 claim was received and encompasses both a claim for an increased rating as well as a determination as to whether the reduction was proper.  As such, the issue has been characterized as set forth on the front page of this decision

The Veteran testified before the undersigned Veterans Law Judge in June 2015; a transcript of the proceeding has been associated with the electronic claims file. 

The issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss beginning November 9, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no persuasive evidence of record that there has been actual improvement in the Veteran's service-connected hearing loss under the ordinary conditions of life and work.  

2. For the period prior to November 9, 2012, the Veteran's bilateral hearing loss is manifested by no worse than a Level II hearing acuity in either ear.


CONCLUSIONS OF LAW

1. The criteria for the restoration of a 10 percent rating, effective March 7, 2014, for bilateral hearing loss are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code (DC) 6100 (2015).

2. For the period prior to November 9, 2012, the criteria for a compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in December 2011 satisfied the duty to notify provisions with respect to increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided a VA examination in January 2012, reflecting sufficient details to determine the current severity of the Veteran's service-connected hearing loss, including information concerning the functional aspects of the disability.  Consequently, the Board concludes that this examination is adequate for VA purposes. 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2)  requires that the hearing officer (and also a Veterans Law Judge (VJL)) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2015 hearing, the undersigned VLJ fully explained the issues involved and it was clear during the hearing that the Veteran had a full understanding of the issues on appeal.  The VLJ also elicited testimony regarding the severity of the Veteran's bilateral hearing loss and inquired as to recent/ongoing treatment.  For the above reasons, the Board finds that, consistent with Bryant, VA has complied with the duties set forth in 38 C.F.R. § 3.103 (c) (2) and that the Board can adjudicate the claims based on the current record.  It must be noted that neither the Veteran nor his representative have asserted that VA failed to comply with the provisions of 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board's hearing.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486  ; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Ratings/Reduction 

The Veteran is seeking an increased rating for his service-connected bilateral hearing loss.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  As in the instant case, separate ratings for distinct periods of time, based on the facts are for consideration. Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal also arises out of the Veteran's disagreement with a decision to reduce the disability rating for his service-connected bilateral hearing loss from 10 percent to zero percent disabling, effective March 7, 2014.  

Congress has provided that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. 38 U.S.C.A. § 1155. Reductions are governed by 38 C.F.R. § 3.105(e), which describes procedural hurdles that must be met prior to a rating reduction.  The U.S. Court of Appeals for Veterans Claims (Court) has consistently held that, when a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105(e)(2015).

In this case, the Board finds that the RO was not required to notify the Veteran of the rating reduction in accordance with 38 C.F.R. § 3.105(e) because the reduction did not result in a reduction or discontinuance of compensation payments currently being made. See November 2012 and March 2014 Rating Decisions.  Simply stated, the Veteran's combined evaluation prior to the reduction was 50 percent, and that rate remained unchanged with the reduction of his bilateral hearing loss rating from 10 percent to noncompensable.  The Veteran was notified by letter dated in April 2014 that his compensation payment would continue unchanged despite the reduction in his rating for bilateral hearing loss.

The criteria governing certain rating reductions for certain service-connected disabilities is found in 38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) stated that this regulation applied to ratings that had been continued for long periods of time at the same level (five years or more). Brown v. Brown, 5 Vet. App. 413 (1993).  In the present case, the 10 percent rating was in effect from November 9, 2012, less than 5 years, and thus the provisions of 38 C.F.R. § 3.344 pertaining to stabilization of disability evaluations do not apply; reexamination disclosing improvement will warrant a rating reduction. 38 C.F.R. § 3.344(c).  Nevertheless, the Court noted in Brown that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more. Id. at 420-421. 

Specifically, 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Furthermore, 38 C.F.R. § 4.13 provides that the rating agency should assure itself that there has been an actual change in the condition, for better or worse, and not merely a difference in the thoroughness of the examination or in use of descriptive terms.  Additionally, in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but that such improvement reflects improvement in ability to function under ordinary conditions of life and work. Brown, 5 Vet. App. at 420-21; see 38 C.F.R. §§ 4.2, 4.10.  A claim as to whether a rating reduction was proper must be resolved in the Veteran's favor unless the Board concludes that a fair preponderance of evidence weighs against the claim. Brown, 5 Vet. App. at 421. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement. Dofflemyer, supra, at 277.

Accordingly, here, in addition to determining whether an increased rating is warranted for the Veteran's hearing loss, the Board must also determine whether the evidence of record as of March 2014 established that the Veteran's bilateral hearing loss no longer approximated a 10 percent rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Ratings Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four. See 38 C.F.R. § 4.85.  

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing. Id. 

Table VIA is used when the examiner certifies that the use of speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86. 38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).  

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness. 38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Ratings Schedule to the numeric designations assigned after audiometry evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The Veteran filed his claim for an increased rating in November 2011 and was afforded a VA audiological examination in January 2012.  

Audiological testing revealed puretone thresholds in decibels (dB), at 1000, 2000, 3000, and 4000 Hertz (Hz), of 40, 70, 90, and 90 in the left ear, respectively, and of 30, 65, 80, and 75, of the right ear, respectively.  The speech recognition scores were 92 percent in both ears. 

At the time of the January 2012 VA audiological examination, the Veteran had an average puretone hearing loss in the left ear of 73 (rounded up from 72.5) decibels, with 92 percent speech discrimination, which translates to a Roman numeral designation of II for the left ear under Table VI.  He was shown to have an average puretone hearing loss in the right ear of 63 (rounded up from 62.5) decibels, with 92 percent speech discrimination, which also translates to a Roman numeral designation of II for the right ear under Table VI. 38 C.F.R. § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level II for the right ear and level II for the left ear equates to a 0 percent disability evaluation.  (Note: Table VIA is not for application here because an exceptional level of hearing loss was not shown. See 38 C.F.R. §§ 4.85(c), 4.86(a)).  

With respect to functional impairment, the examiner noted that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including ability to work.  The Veteran did not report any specific functional impairment. 

Based on this examination, in the March 2012 rating decision, the RO continued the 0 percent evaluation.  

The Veteran underwent another VA audiological examination in November 2012. At that time, the examiner noted that the Veteran's hearing loss impacted the ordinary conditions of daily life, including the ability to work.  Specifically, the Veteran reported functional impairment consisting of difficulty understanding speech in noise and groups as well as difficulty hearing sirens, alarms, and whistles.  

Audiological testing revealed puretone thresholds in dB, at 1000, 2000, 3000, and 4000 Hz, of 35, 75, 80, and 85 in the left ear, respectively, and of 30, 70, 75, and 70, of the right ear, respectively.  The speech recognition score was 92 percent for the left ear and 94 percent for the right ear. 

At the time of the November 2012 VA audiological examination, the Veteran had an average puretone hearing loss in the left ear of 69 decibels, with 92 percent speech discrimination, which translates to a Roman numeral designation of II for the left ear under Table VI.  He was shown to have an average puretone hearing loss in the right ear of 61 decibels, with 94 percent speech discrimination, which also translates to a Roman numeral designation of II for the right ear under Table VI. 38 C.F.R. § 4.85, Table VI.  However, as the puretone thresholds were 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the right ear, the Board must also determine the Roman numeral designation from Table VIA with respect to the right ear. 

An average puretone threshold of 61 under this table translates to a Roman numeral designation of IV for the right ear which must be elevated to the next higher numeral designation of V pursuant to 38 C.F.R. § 4.86(b). 38 C.F.R. § 4.85, Table VI.  As such, it is more beneficial to the Veteran to apply the Roman numeral designations from Table VIA as they are higher.  Thus, when applying Table VII, Diagnostic Code 6100, level V for the right ear (poorer ear) and level II (better ear) for the left ear equates to a 10 percent disability evaluation. 

Based on this examination, in the November 2012 rating decision, the RO granted a 10 percent rating, effective November 9, 2012.  

The Veteran underwent another VA audiological examination in March 2014.  At that time, he reported functional impairment, including difficulty understanding speech in noise and groups.  He also reported that he could not pass his driving physical as a result of his hearing loss. 

Audiological testing revealed puretone thresholds in dB at 1000, 2000, 3000, and 4000 Hz, of 35, 70, 85, and 85 in the left ear, respectively, and of 35, 70, 75, and 75, of the right ear, respectively.  The speech recognition score was 94 percent for the left ear and 96 percent for the right ear. 

At the time of the March 2014 VA audiological examination, the Veteran had an average puretone hearing loss in the left ear of 69 decibels, with 94 percent speech discrimination, which translates to a Roman numeral designation of II for the left ear under Table VI.  He was shown to have an average puretone hearing loss in the right ear of 64 decibels, with 96 percent speech discrimination, which also translates to a Roman numeral designation of II for the left ear under Table VI. 38 C.F.R. § 4.85, Table VI.  Thus, when applying Table VII, Diagnostic Code 6100, level II for the right ear and level II for the left ear equates to a 0 percent disability evaluation.  (Note: Table VIA is not for application here because an exceptional level of hearing loss was not shown. See 38 C.F.R. §§ 4.85(c), 4.86(a)). 

Based on this examination, in the March 2014 rating decision, the RO reduced the rating to 0 percent, effective March 7, 2014. 

The Veteran testified before the undersigned VLJ in June 2015; he reported that his hearing loss impacted his employment and that it had worsened since his initial examination/claim.  He stated that there had been no improvement in the disability. 

In this case, the Board sees fit to restore a 10 percent evaluation for bilateral hearing loss.  Although the results of the March 2014 audiogram show improved findings, the Board hesitates to substantiate a rating reduction on the premise of only one examination in light of the nature of hearing loss and the Veteran's statements.  It is unclear whether the improved puretone threshold averages and speech recognition scores reflect actual improvement in the Veteran's hearing loss.  Indeed, while thresholds at 2000 Hertz improved in the left ear (from 75 to 70), thresholds at 3000 Hertz worsened in the left ear (from 80 to 85) and stayed the same at 1000 Hertz and 4000 Hertz.  In the right ear, thresholds at 1000 Hertz and 4000 Hertz worsened (from 30 to 35 and from 70 to 75 respectively), and stayed the same at 2000 Hertz and 3000 Hertz.  So, for all the foregoing reasons, the Board is not persuaded that the results from the March 2014 audiological examination reflect an actual improvement in the Veteran's hearing loss disability.  Accordingly, the Board finds that reducing the Veteran's disability evaluation to zero percent, effective March 7, 2014, is improper.  

The Board must also determine whether a compensable rating is warranted prior to November 9, 2012, and whether a rating in excess of 10 percent is warranted thereafter.  The latter issue will be addressed in the remand portion below.  

With respect to the period prior to November 9, 2012, as discussed above, the VA audiological examination in January 2012 showed that a zero percent rating was warranted.  At that time, examination results revealed a Roman numeral designation of II for the right ear and II for the left ear.  When applying Table VII, Diagnostic Code 6100, level II for the right ear and level II for the left ear equates to a 0 percent disability evaluation.  

Notably, the January 2012 VA examination report set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA regulations, i.e., the examiner affirmatively noted that the puretone test results were adequate for rating purposes; that all frequencies were tested; and that the use of speech discrimination scores were appropriate for the Veteran.  The Board thus finds the examination to be sufficient for rating purposes.  Moreover, the examiner expressly addressed the functional effects of the Veteran's hearing loss disability.  In short, there is simply no probative evidence prior to November 9, 2012, to show that the Veteran met the rating criteria for a compensable rating.  

The Board finds that no higher evaluation can be assigned pursuant to any other potentially applicable Diagnostic Code.  Because there are specific Diagnostic Codes to evaluate hearing loss, consideration of other Diagnostic Codes for evaluating the disability is not appropriate. 38 C.F.R. § 4.20 (permitting evaluation, by analogy, where the rating schedule does not provide a specific Diagnostic Code to rate the disability). See Butts v. Brown, 5 Vet. App. 532 (1993).

In so finding, the Board acknowledges the general contentions put forth by the Veteran regarding the impact of his service-connected bilateral hearing loss and that a higher rating should be assigned.  However, while he can describe the effects on his activities, he is not competent to report findings for rating purposes as the evaluation must be done by a state-licensed audiologist.  As noted previously, because assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign. Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  Applying the VA audiological test results discussed above, the Board must conclude that the preponderance of the evidence is against entitlement to a compensable rating prior to November 12, 2012.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply. See 38 U.S.C.A. § 5107(b). 

Lastly, the Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the examination report. Id. at 455.  As noted above, upon VA examination in January 2012, the Veteran did not report any effects of the hearing loss disability and the examiner expressly marked "no" as to whether the Veteran's hearing loss impacted ordinary conditions of daily life.  Thus, the January 2012 VA examiner was responsive to the requirement of Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and application of the criteria in this case does not lead to the award of a compensable rating for the period prior to November 9, 2012. 

Extraschedular Consideration

The Board has also considered whether the hearing loss disability at issue should be referred to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321.  In Thun v. Peake, 22 Vet. App. 111 (2008), the U.S. Court of Appeals for Veterans Claims (Court) clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In this case, the evidence does not indicate an exceptional disability picture regarding the Veteran's hearing loss that would render the schedular criteria inadequate.  The Veteran's main symptoms appear to be difficulty hearing which is specifically contemplated in the diagnostic criteria.   The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), but does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned ratings.  Rather, his description of difficulties with hearing is consistent with the degree of disability addressed by his current evaluation. 

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, the Board finds no evidence or argument that the combined effect of his multiple service-connected conditions result in an exceptional circumstance in this case.  Thus, further discussion of Johnson is not necessary.

The Board has also considered whether entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record for the period prior to November 9, 2012. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board concludes that it has not.  There has been no suggestion of his inability to work based on his service-connected bilateral hearing loss disability prior to November 9, 2012.  Therefore, the Board concludes that entitlement to TDIU has not been reasonably raised by the record.


ORDER

Restoration of a 10 percent disability rating for service-connected bilateral hearing loss, effective March 14, 2014, is granted.

Entitlement to a compensable rating for the period prior to November 9, 2012, is denied. 


REMAND

The Veteran has asserted that his bilateral hearing loss disability is more severely disabling than the currently assigned 10 percent rating.  At his personal hearing before the undersigned, the Veteran (via his accredited representative) essentially asserted that the 2014 hearing test was inadequate (citing to discrepancies between the methodology of the 2012 audiological testing (which supported the grant of a compensable rating) and the 2014 audiological testing (which supported the reduction of the disability rating)), and that his hearing had not improved, but worsened.  The Board will afford the Veteran another VA audiological examination. 

Upon remand, ongoing VA medical records and any additional evidence to support the claim should be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive

Accordingly, the case is REMANDED for the following action:

1. Obtain VA medical records pertaining to treatment or evaluation of the Veteran's bilateral hearing loss from March 2014 to the present and associate them with the claims file.

2. Schedule the Veteran for a VA audiological examination to ascertain the current severity of his bilateral hearing loss.  The examiner must review the claim file and must note that review in the report.  The indicated findings must be specified in decibels at the 500, 1000, 2000, 3000, and 4000 Hertz levels, and speech discrimination ability using the Maryland CNC word list must be indicated for each ear.  A copy of the examination report should be associated with the claims file.

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should also describe the impact that the Veteran's bilateral hearing loss has on his employability.  Any opinion expressed should be accompanied by supporting rationale.

3. Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


